Citation Nr: 0632932	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  05-00 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code, for training pursued prior 
to March 11, 2003. 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from June 1986 to September 
1994.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

In October 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge in Washington, DC.  
The transcript of the hearing is associated with the claims 
file and has been reviewed.  

The record reflects that the veteran was subsequently 
scheduled for a Travel Board hearing at the Newark RO on 
January 23, 2006 but did not appear for the hearing.  It is 
noted, however, that the veteran wrote in February 2006 
correspondence that he had spoken to an individual at VA on 
January 5, 2006 and explained that he had previously traveled 
to Washington, DC in October 2005 for a hearing regarding his 
current appeal.  The veteran further clarified that he did 
not appear for the January 2006 hearing because he was told 
during that conversation that the Travel Board hearing had 
been scheduled in error and his attendance was not necessary.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained. 

2.  The veteran's application for VA education benefits 
pertaining to his participation in police departmental 
training from September 19, 1994 to either January 1995 or 
September 1996, was first received at the RO on March 11, 
2004.


CONCLUSION OF LAW

The requirements for payment of educational assistance 
benefits under Chapter 30, Title 38, United States Code, for 
training pursued prior to March 11, 2003 have not been met.  
38 U.S.C.A. § 3011 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 21.1029; 21.7131 (2006).   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The record reveals that the veteran was not provided with 
notification of the VCAA to include the evidence necessary to 
substantiate his claim and the division of responsibilities 
between VA and the veteran in procuring the evidence relevant 
to his claim in accordance with 38 U.S.C.A. § 5103(a) during 
the course of this appeal.  Nonetheless, the RO notified the 
veteran of the evidence considered, the pertinent laws and 
regulations, and the reasons his claim was denied in the 
April 2004 determination, June 2004 correspondence, and the 
November 2004 Statement of the Case.  The veteran was also 
informed that the law precludes the award of the educational 
assistance benefits sought at this time, and that the law 
(and not the facts) governs the outcome of his claim.  
Furthermore, the facts relevant to a proper evaluation of 
this claim, namely the date of receipt of his application for 
benefits and the reported dates pertaining to his 
participation in the police training at issue in this appeal, 
are of record.  As will be discussed below, the veteran's 
arguments in favor of entitlement to benefits do not comport 
with governing law and regulations, and do not contradict any 
of the facts relied upon herein.  The Board notes that where 
the pertinent facts are not in dispute and the law is 
dispositive, there is no additional information or evidence 
that could be obtained to substantiate the claim.  Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001).  Accordingly, 
there is no need for any further consideration of the VCAA at 
this time, and so the Board will proceed to evaluate the 
merits of the veteran's claim.  


II.	Legal Criteria

When an eligible veteran or service member enters or reenters 
into training (including a reentrance following a change of 
program or educational institution), the commencing date of 
his or her award of educational assistance will be determined 
as follows: (1) if the award is the first award of 
educational assistance for the program of education the 
veteran or service member is pursuing, the commencing date of 
the award of educational assistance is the latest of: (i) the 
date of the educational institution's certification, (ii) one 
year before the date of claim as determined by § 21.1029(b), 
(iii) the effective date of the approval of the course, (iv) 
one year before the date VA receives approval notice for the 
course, or (v) November 1, 2000, if paragraph (p) (pertaining 
to situations where certain veterans would previously have 
been prevented from establishing eligibility for educational 
benefits, as the result of VA regulations no longer in 
effect) applies to the individual.  38 C.F.R. § 21.7131(a)(1) 
(2006).

Under 38 C.F.R. § 21.1029(b) (2006), the date of claim is the 
date on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for 
purposes of determining the commencing date of an award of 
that educational assistance.




III.	Analysis 

As noted above, the material facts in this case are not in 
dispute.  The record reveals that the veteran's application 
for educational assistance benefits for a period of training 
at the Lower Township Police Department from September 19, 
1994 to either January 1995 or September 1996 was first 
received by the RO on March 11, 2004.  

In an April 2004 letter, the RO advised the veteran that VA 
was unable to pay him any education benefits for his 
apprenticeship training at the Lower Township Police 
Department because VA regulations precluded payment for 
training that the veteran took more than one year before VA 
received his claim.  The RO further explained it received his 
claim on March 11, 2004, which was over one year after his 
training began on September 19, 1994 and ended on September 
19, 1996, and could not pay him education benefits for any 
training prior to March 11, 2003.

In a June 2004 letter, the RO again notified the veteran that 
the laws governing retroactive payments do not allow benefits 
to be paid for training that the veteran took more than one 
year before VA received his claim.  

The Board notes that the veteran reported at the October 2005 
Board hearing that he was not properly advised of the scope 
of the educational assistance benefits available under the GI 
bill when he separated from the Coast Guard in September 1994 
and believed at that time that he had to be involved in a 
formal academic program to receive benefits.  He further 
explained that he did not become aware that his police 
training program was covered under the GI bill until the fall 
of 2003.  

While sympathetic to the veteran's contentions, the Board 
finds that the RO correctly denied benefits for training the 
veteran pursued prior to March 11, 2003, and that the veteran 
is not entitled to payment for training pursued more than one 
year prior to the date of his application.  It is noted that 
the veteran does not dispute the fact that his application 
for benefits for this program was untimely filed.  
Unfortunately, there is no VA educational statutory or 
regulatory provision that provides an exception to meeting 
the filing requirements applicable in this case.  The record 
does not contain any other earlier document submitted by the 
veteran that could be construed as an informal claim 
pertaining to his period of police training that would 
support the award of educational assistance benefits 
retroactively.    

Although the veteran submitted a January 2005 letter from the 
Cape May County Department of Public Safety Training Center 
that reads that the Functional Areas taught by the Center 
have not changed since 1995, the Board observes that the RO 
wrote in a November 2004 letter to the veteran's Congressman 
that the training program attended by the veteran was not 
approved for VA benefits until August 27, 2002 and that 
benefits could not be authorized prior to that approval date 
even if the veteran's claim had been filed in a timely 
fashion.  

The Board is bound by the applicable law and regulations when 
determining claims for VA benefits.  38 U.S.C.A. § 
7104(a),(c) (West 2002); 38 C.F.R. § 20.101(a) (2006).  The 
legal criteria governing commencement dates of awards of 
Chapter 30 educational assistance benefits are clear and 
provide no discretionary authority to grant benefits prior to 
one year from the date of the claim due to the veteran's lack 
of knowledge or other extenuating circumstances.  Pursuant to 
these criteria, there is no basis upon which to grant the 
veteran Chapter 30 benefits for training that took place 
prior to March 11, 2003.  The Board, therefore, finds that 
entitlement to educational benefits for the veteran's police 
training that occurred prior to March 2003 is not warranted.  
See Taylor v. West, 11 Vet. App. 436 (1998) (in which the 
Court held that a veteran was not entitled to educational 
benefits under Chapter 30 where the commencing date was after 
his enrollment period).  As the disposition of this claim is 
based on the law, and not on the facts of the case, the claim 
must therefore be denied based on a lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).





ORDER

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code, for training pursued prior 
to March 11, 2003 is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


